Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites instructions that allow a processor to overlap a food list “in a card type user interface”.  To determine whether a particular user interface is a “card type” requires a subjective analysis based on the aesthetics of the user interface. While various user interface components are widely used and described as “card type” in the art, no objective criteria exists that would differentiate between a card type user interface and other container-type user interface components. For example, see Laubheimer (Cards: UI-Component Definition) for descriptions of various aesthetic elements that may be used by a card element in a user interface. Also note that Laubheimer discloses the “card model” for user interface elements may refer to two distinct design concepts (“UI Cards vs. Hypertext Card Model”). Furthermore, Applicant’s specification provides no standard for one of ordinary skill in the art to determine what qualifies as a “card type” user interface. While, for example, user interface 901 in In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970); Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).

	Claim 10 recites “instructions configured to, when at least one speech of the first speech and the second speech is recognized, allow the processor to transmit data of the at least one speech to a server”, wherein communication circuitry then “receives analysis information on the at least one speech transmitted from the server”.  This appears to correspond to the description of Figs. 9 and 10 in the specification, wherein an analog speech signal is converted to a digital signal and transmitted to a first server, and the first server performs automatic speech recognition (ASR) on the digitized speech signal (see paragraphs [0184-0188] of Applicant’s specification).  However, since claim 10 requires transmitting the speech data to a server for analysis “when at least one speech of the first speech and the second speech is recognized”, it is unclear if this interpretation is correct. If at least one of the first speech and the second speech has already been recognized, subsequently transmitting the speech data to a server to also perform speech recognition would appear to be redundant. The specification describes transmitting the speech data to a server for analysis based on the speech data being input via a microphone (paragraphs [0184-0185] of Applicant’s specification). In this case, there is no recognition of the speech prior to transmission to the server. The specification alternately describes transmitting speech data to a server for analysis “when the speech is recognized” in, e.g. paragraph [0019], but this appears to be merely copied directly from the claim language.
received”.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 depends upon claim 13. Claim 13 requires a processor to “execute the command on other application according to a priority that is pre-determined”. However, claim 15 requires the processor to output a speech requesting confirmation “when the priority is not present”. Claim 15 therefore fails to include all the limitations of claim 13, because it expressly excludes “a priority that is pre-determined” as recited in claim 13.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent Application Pub. No. 2013/0191243, hereinafter “Jung”), in view of Otani (U.S. Patent No. 9,355,639).
In regard to claim 1, Jung discloses a refrigerator (Fig. 1, 100), comprising: 
a storage compartment configured to store food (storage area for food, paragraph [008]); 
a temperature detector configured to detect an internal temperature of the storage compartment (a refrigerator inherently requires a temperature sensor to regulate its temperature, and manage the compressor cycle, etc.); 
a cooler configured to supply cool air to the storage compartment (a refrigerator inherently requires a cooler because, by definition, a refrigerator cools the storage compartment); 
a microphone configured to receive a speech (Fig. 2, microphone 222, paragraph [0042]); 
a display configured to display information (display module 241, paragraph [0047]), 

a memory configured to be electrically connected to the at least one processor (memory 250, paragraph [0056]), 
wherein the memory stores at least one instructions configured to, when a food name is selected, allow the processor to display a food list, which comprises food information corresponding to the food name on the display (see Fig. 5, upon selection of a food item, a list of food items corresponding to the food is displayed, paragraphs [0094-0095]), and configured to, when a second selection referring to an item on the food list is selected, allow the processor to display food purchase information corresponding to the identification mark, on the display (when a food item from the list is selected, detailed information allowing a user to purchase the food item is displayed, paragraphs [0099-0104]).
While Jung further discloses the microphone may be used to recognize a voice signal (paragraph [0045]), Jung does not expressly disclose the details of using a voice signal for input.
Otani discloses a system for recognizing speech, comprising a memory storing instructions configure to, when a first speech comprising a name is recognized via the microphone (speech captured at a speech voice input is recognized to determine a plurality of target candidates, column 3, lines 4-5 and lines 18-20), allow the processor to display a list, which comprises information corresponding to the name and an identification mark identifying the information (recognized name candidates are displayed in a list, in association with candidate numbers for each name, column 3, lines 18-30 and column 4, lines 9-16), and configured to, when a second speech referring to the identification mark is recognized via the microphone, allow the processor to display information corresponding to the identification mark, on the display (a target candidate is selected by recognizing a candidate number spoken by the user, column 4, lines 17-24).


In regard to claim 6, Jung discloses the memory stores at least one instructions configured to, when the first input is recognized, allow the processor to overlap the food list in a card type user interface, with a user interface of an application displayed on the display (see Fig. 5, when the user selects a good, a detailed list for the food is overlaid, paragraphs [0094-0096]).
While Jung further discloses the microphone may be used to recognize a voice signal (paragraph [0045]), Jung does not expressly disclose the details of using a voice signal for input.
Otani discloses a system for recognizing speech, comprising a memory storing instructions configure to, when a first speech comprising a name is recognized via the microphone (speech captured at a speech voice input is recognized to determine a plurality of target candidates, column 3, lines 4-5 and lines 18-20), allow the processor to display a list, which comprises information corresponding to the name and an identification mark identifying the information (recognized name candidates are displayed in a list, in association with candidate numbers for each name, column 3, lines 18-30 and column 4, lines 
Thus, the claimed invention differs from Jung by the use of speech to interact with the displayed user interface. Specifically, the claimed invention recites displaying an identification mark corresponding to food information in a list of food items and selecting a food item from the list by recognizing the user speaking the identification mark. Otani discloses the same technique for interacting with a displayed user interface comprising associating an identifier with each item in a list and selecting an item from the list by recognizing the user speaking the identifier. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the technique disclosed by Otani to interact with the user interface disclosed by Jung, because associating an identifier with a displayed list item and allowing a user to select the list item by speaking the identifier suppresses the occurrence of false recognition, and enhance usability by allowing the user to perform the selection through a spoken command, as taught by Otani (column 6, lines 31-46).

In regard to claim 7, Jung discloses the memory stores at least one instructions configured to, when the second input is recognized, allow the processor to execute an application providing information of food indicated by a mark contained in the second input, so as to display food purchase information, which is provided from the application, on the display (a plurality of online marketplaces are listed, and upon selection, detailed information and purchase information is displayed for the selected marketplace, paragraphs [00960-101]).
While Jung further discloses the microphone may be used to recognize a voice signal (paragraph [0045]), Jung does not expressly disclose the details of using a voice signal for input.

Thus, the claimed invention differs from Jung by the use of speech to interact with the displayed user interface. Specifically, the claimed invention recites displaying an identification mark corresponding to food information in a list of food items and selecting a food item from the list by recognizing the user speaking the identification mark. Otani discloses the same technique for interacting with a displayed user interface comprising associating an identifier with each item in a list and selecting an item from the list by recognizing the user speaking the identifier. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the technique disclosed by Otani to interact with the user interface disclosed by Jung, because associating an identifier with a displayed list item and allowing a user to select the list item by speaking the identifier suppresses the occurrence of false recognition, and enhance usability by allowing the user to perform the selection through a spoken command, as taught by Otani (column 6, lines 31-46).

In regard to claim 8, Jung discloses a communication circuitry (Fig. 1, communication module 210, paragraph [0036]),

While Jung further discloses the microphone may be used to recognize a voice signal (paragraph [0045]), Jung does not expressly disclose the details of using a voice signal for input.
Otani discloses a system for recognizing speech, comprising a memory storing instructions configure to, when a first speech comprising a name is recognized via the microphone (speech captured at a speech voice input is recognized to determine a plurality of target candidates, column 3, lines 4-5 and lines 18-20), allow the processor to display a list, which comprises information corresponding to the name and an identification mark identifying the information (recognized name candidates are displayed in a list, in association with candidate numbers for each name, column 3, lines 18-30 and column 4, lines 9-16), and configured to, when a second speech referring to the identification mark is recognized via the microphone, allow the processor to display information corresponding to the identification mark, on the display (a target candidate is selected by recognizing a candidate number spoken by the user, column 4, lines 17-24).
Thus, the claimed invention differs from Jung by the use of speech to interact with the displayed user interface. Specifically, the claimed invention recites displaying an identification mark corresponding to food information in a list of food items and selecting a food item from the list by recognizing the user speaking the identification mark. Otani discloses the same technique for interacting with a displayed user interface comprising associating an identifier with each item in a list and selecting an item from the .



Claim(s) 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Otani, and further in view of McLaren et al. (U.S. Patent Application Pub. No. 2016/0248768, hereinafter “McLaren”).
In regard to claim 2, while Jung further discloses the microphone may be used to recognize a voice signal (paragraph [0045]), Jung does not expressly disclose the details of using a voice signal for input.
Otani discloses the memory stores at least one instructions configured to, when the first speech comprising the name is input via the microphone, allow the processor to acquire the name by recognizing the first speech (speech captured at a speech voice input is recognized to determine a plurality of target candidates, column 3, lines 4-5 and lines 18-20) and configured to allow the processor to display the list comprising the information corresponding to the name, on the display (recognized name candidates are displayed in a list, in association with candidate numbers for each name, column 3, lines 18-30 and column 4, lines 9-16).
Thus, the claimed invention differs from Jung by the use of speech to interact with the displayed user interface. Specifically, the claimed invention recites displaying an identification mark corresponding 
Jung and Otani do not disclose recognizing the first speech using a learning network model, which is trained using an artificial intelligence algorithm, wherein the learning network model is trained by using a plurality of speeches and a plurality of words corresponding to the plurality of speeches.
McLaren discloses a system for recognizing speech, configured to allow a processor to recognize the speech by recognizing the first speech using a learning network model (a spoken command is recognized, paragraph [0016]; using a neural network model, paragraph [0029]), which is trained using an artificial intelligence algorithm, wherein the learning network model is trained by using a plurality of speeches and a plurality of words corresponding to the plurality of speeches (the neural network is trained using speech corresponding to known words, paragraphs [0029] and [0038]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a learning network model to recognize the first speech, because neural network models were widely recognized prior to the effective filing date to provide substantially more accurate speech recognition than alternative models.


Otani discloses the memory stores at least one instructions configured to, when the first speech comprising the name is input via the microphone, allow the processor to acquire the name by recognizing the first speech (speech captured at a speech voice input is recognized to determine a plurality of target candidates, column 3, lines 4-5 and lines 18-20) and configured to allow the processor to display the list comprising the information corresponding to the name, on the display (recognized name candidates are displayed in a list, in association with candidate numbers for each name, column 3, lines 18-30 and column 4, lines 9-16).
Thus, the claimed invention differs from Jung by the use of speech to interact with the displayed user interface. Specifically, the claimed invention recites displaying an identification mark corresponding to food information in a list of food items and selecting a food item from the list by recognizing the user speaking the identification mark. Otani discloses the same technique for interacting with a displayed user interface comprising associating an identifier with each item in a list and selecting an item from the list by recognizing the user speaking the identifier. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the technique disclosed by Otani to interact with the user interface disclosed by Jung, because associating an identifier with a displayed list item and allowing a user to select the list item by speaking the identifier suppresses the occurrence of false recognition, and enhance usability by allowing the user to perform the selection through a spoken command, as taught by Otani (column 6, lines 31-46).
Jung and Otani do not disclose recognizing the first speech using a learning network model, which is trained using an artificial intelligence algorithm, wherein the learning network model is trained 
McLaren discloses a system for recognizing speech, configured to allow a processor to recognize the speech by recognizing the first speech and information of user uttering the first speech using a learning network model (a spoken command is recognized and a user is identified, paragraph [0016]; using a neural network model, paragraph [0029]), which is trained using an artificial intelligence algorithm, wherein the learning network model is trained by using a plurality of speeches and a plurality of pieces of user information corresponding to the plurality of speeches (the neural network is trained using speech corresponding to known users, paragraphs [0029] and [0038]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a learning network model to recognize the first speech, because neural network models as disclosed by McLaren allow the voice control of “smart” devices in the home by one or more known users, as taught by McLaren (paragraph [0046]).

In regard to claim 10, Jung discloses a communication circuitry (Fig. 1, communication module 210, paragraph [0036]),
wherein the memory stores at least one instructions to allow the processor to transmit a command according to the analysis information to an application, which is related to performance of an operation according to the analysis information, so as to allow the application to display at least one of the food list and the food purchase information (a user selection is used to obtain food information from one or more online marts, paragraphs [0093-0096]).
Jung and Otani do not disclose transmitting speech data to a server for analysis.
McLaren discloses a memory that stores at least one instructions configured to, when at least one speech of the first speech and the second speech is recognized, allow the processor to transmit data 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow the processor to transmit data of the first at least one speech to a server via the communication circuitry and receive analysis information on the first at least one speech, because, as is widely known in the art, this would allow a more powerful server computer to perform the computationally intense recognition process, providing such advantages as faster response times, more accurate recognition, increased vocabulary, etc.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Otani, and further in view of Corona et al. U.S. Patent Application Pub. No. 2017/0039511, hereinafter “Corona”).
In regard to claim 4, Jung and Otani do not disclose instructions configured to allow the processor to identify whether a food related to the food name is placed in the storage compartment.
Corona discloses a refrigerator comprising a memory that stores at least one instructions configured to allow the processor to identify whether a food related to the food name is placed in the storage compartment, and configured to, when the food is placed in the storage compartment, allow the processor to display information indicating that the food is placed in the storage compartment, on 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify whether a food related to the food name is placed in the storage compartment, and configured to, when the food is placed in the storage compartment, allow the processor to display information indicating that the food is placed in the storage compartment, on the display, because it would allow the user to be notified of the food stored in the refrigerator without requiring the user to sort through the food contents, as suggested by Corona (paragraph [0069]).

 In regard to claim 5, Jung and Otani do not disclose instructions configured to allow the processor to identify whether a food related to the food name is placed in the storage compartment.
Corona discloses a refrigerator comprising a memory that stores at least one instructions configured to allow the processor to identify whether a food related to the food name is placed in the storage compartment, and configured to, when the food is not placed in the storage compartment, allow the processor to display the food list comprising the food information corresponding to the food name, on the display (a scanning apparatus in the refrigerator identifies food therein and when a particular food item has been consumed, it is added to a list, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify whether a food related to the food name is placed in the storage compartment, and configured to, when the food is not placed in the storage compartment, allow the processor to display the food list comprising the food information corresponding to the food name, on the display, because it would allow the user to be notified of the food stored in the refrigerator without requiring the user to sort through the food contents, as suggested by Corona (paragraph [0069]).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Otani, and further in view of Lee et al. (U.S. Patent Application Pub. No. 2015/0294451, hereinafter “Lee”).
In regard to claim 12, Jung discloses a speaker (paragraph [0055]),
wherein the memory stores at least one instructions configured to, when the food list is displayed on the display, allow the processor to output an image indicating that the list is displayed (see Fig. 5, upon selection of a food item, a list of food items corresponding to the food is displayed, paragraphs [0094-0095]), and configured to, when the food purchase information is displayed on the display, allow the processor to output an image indicating that the food purchase information is displayed (when a food item from the list is selected, detailed information allowing a user to purchase the food item is displayed, paragraphs [0099-0104]).
While Jung further discloses the microphone may be used to recognize a voice signal (paragraph [0045]), Jung does not disclose the food list is displayed due to recognition of the first speech and the food purchase information is displayed due to recognition of the second speech.
Otani discloses a system for recognizing speech, comprising a memory storing instructions configure to, when a first speech comprising a name is recognized via the microphone (speech captured at a speech voice input is recognized to determine a plurality of target candidates, column 3, lines 4-5 and lines 18-20), allow the processor to display a list, which comprises information corresponding to the name and an identification mark identifying the information (recognized name candidates are displayed in a list, in association with candidate numbers for each name, column 3, lines 18-30 and column 4, lines 9-16), and configured to, when a second speech referring to the identification mark is recognized via the microphone, allow the processor to display information corresponding to the identification mark, on the 
Thus, the claimed invention differs from Jung by the use of speech to interact with the displayed user interface. Specifically, the claimed invention recites displaying an identification mark corresponding to food information in a list of food items and selecting a food item from the list by recognizing the user speaking the identification mark. Otani discloses the same technique for interacting with a displayed user interface comprising associating an identifier with each item in a list and selecting an item from the list by recognizing the user speaking the identifier. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the technique disclosed by Otani to interact with the user interface disclosed by Jung, because associating an identifier with a displayed list item and allowing a user to select the list item by speaking the identifier suppresses the occurrence of false recognition, and enhance usability by allowing the user to perform the selection through a spoken command, as taught by Otani (column 6, lines 31-46).
Jung and Otani do not disclose to allow the processor to output a speech via the speaker.
Lee discloses a refrigerator comprising a processor configured to allow the processor to output a speech via the speaker indicating what is displayed (speech is output via a speaker corresponding to a displayed message, paragraphs [0037-0040]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow the processor to output a speech via the speaker regarding the list of food items and the food purchase information, because this provides an intuitive user interface, as taught by Lee (paragraph [0012]).





Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanLund et al. (U.S. Patent Application Pub. No. 2016/0180853, hereinafter “VanLund”), in view of Lee.
In regard to claim 13, VanLund discloses a device (Fig. 8), comprising:
a microphone configured to receive a speech (microphone 826, paragraph [0091]);
a display configured to display information (user interface elements 832, paragraph [0093]);
at least one processor configured to be electrically connected to the temperature detector, the microphone, and the display (processor 802, paragraph [0081]); and 
a memory configured to be electrically connected to the at least one processor (memory 804, paragraph [0081]),
wherein the memory stores at least one instructions configured to, when a speech is input via the microphone, allow the processor to execute a command indicated by the input speech, on an application displayed on the display (see Figs. 6 and 7, speech is recognized from received audio to determine an intent, and an application with primary focus is provided the intent, paragraphs [0074-0075), and configured to, when the processor is not able to execute the command indicated by the input speech, on the application, allow the processor to execute the command on other application according to a priority that is pre-determined about applications related to the command (if the application with primary focus cannot respond to the intent, the intent is provided to additional applications based on a priority, paragraphs [0076-0080]).
VanLund do not disclose the device is a refrigerator.
Lee discloses a refrigerator (Fig. 1, 1), comprising:
a storage compartment configured to store food (Fig. 4, inner spaces of refrigerating chamber, paragraph [0057]); 

a cooler configured to supply cool air to the storage compartment (cooler to keep stored food items at the proper temperature, paragraph [0002]); 
a microphone configured to receive a speech (Fig. 3, speech input unit 136, paragraph [0044]) 
a display configured to display information (display unit 110, paragraph [0043]), 
at least one processor configured to be electrically connected to the temperature detector, the microphone, and the display (display controller 130, paragraph [0042]); and 
a memory configured to be electrically connected to the at least one processor (display memory unit 133, paragraph [0042]).
VanLund and Lee therefore disclose each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (i.e. the system of VanLund in a refrigerator). One of ordinary skill in the art could have combined the elements as claimed by programming the memory of Lee with the instructions disclosed by VanLund, and in combination, each element would merely perform the same function as it does separately (the operation of the refrigeration elements would not change). One of ordinary skill in the art would have recognized that the results of the combination were predictable, because it is widely recognized to be within the ordinary skill in the art to program generic computer elements of a device, and there are no elements of the claimed instructions that are unique to a refrigerator. For the reasons give above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the device of VanLund in a refrigerator, as claimed.

.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanLund, in view of Lee, and further in view of Yang et al. (U.S. Patent No. 8,744,859).
In regard to claim 14, VanLund discloses a speaker (speaker 828, column 14, lines 3-10).
VanLund and Lee do not disclose the memory stores at least one instructions configured to, when the processor is not able to execute the command indicated by the input speech, on the application, allow the processor to output a speech indicating that it is impossible to execute the command on the application, via the speaker.
Yang discloses a refrigerator comprising a memory (Fig. 1), wherein the memory stores at least one instructions configured to, when the processor is not able to execute the command indicated by the input speech, on the application, allow the processor to output a speech indicating that it is impossible to execute the command on the application, via the speaker (see Fig. 3, if the user’s speech command cannot be executed, speech is output notifying the user of the error, column 7, lines 1-22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow the processor to output a speech indicating that it is impossible to execute the command on the application, via the speaker, because it would allow the user to correct an error in the user’s inputted speech, as suggested by Yang (column 7, lines 3-10).



Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Pub. No. 2007/0294081, hereinafter “Wang”), in view of Lee.
In regard to claim 19, Wang discloses a device (Fig. 1), comprising:
a microphone configured to receive a speech (receiver 104, paragraph [0017]); 
a display configured to display information; a speaker configured to output a speech (user interface 118, paragraph [0021]); 
at least one processor configured to be electrically connected to the microphone, and the display (processor 108, paragraph [0018]); and 
a memory configured to be electrically connected to the at least one processor (paragraph [0022]), 
wherein the device stores at least one instructions configured to display a pre-registered user on the display when a speech is input via the microphone and it is needed to identify a user for executing a command indicated by the speech (user profiles are presented on the user interface 118 for selection, paragraph [0024]), and configured to output a speech requesting of selecting a user among the displayed user, via the speaker (user interface 118 includes audio output to notify the user, paragraph [0029]).
Wang does not disclose the device is a refrigerator.
Lee discloses a refrigerator (Fig. 1, 1), comprising:
a storage compartment configured to store food (Fig. 4, inner spaces of refrigerating chamber, paragraph [0057]); 

a cooler configured to supply cool air to the storage compartment (cooler to keep stored food items at the proper temperature, paragraph [0002]); 
a microphone configured to receive a speech (Fig. 3, speech input unit 136, paragraph [0044]) 
a display configured to display information (display unit 110, paragraph [0043]), 
at least one processor configured to be electrically connected to the temperature detector, the microphone, and the display (display controller 130, paragraph [0042]); and 
a memory configured to be electrically connected to the at least one processor (display memory unit 133, paragraph [0042]).
Wang and Lee therefore disclose each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (i.e. the system of Wang in a refrigerator). One of ordinary skill in the art could have combined the elements as claimed by programming the memory of Lee with the instructions disclosed by Wang, and in combination, each element would merely perform the same function as it does separately (the operation of the refrigeration elements would not change). One of ordinary skill in the art would have recognized that the results of the combination were predictable, because it is widely recognized to be within the ordinary skill in the art to program generic computer elements of a device, and there are no elements of the claimed instructions that are unique to a refrigerator. For the reasons give above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the device of Wang in a refrigerator, as claimed.



	In regard to claim 21, Wang discloses the memory stores at least one instructions configured to, when it is needed to identify a user for executing a command indicated by the speech, allow the processor to display the pre-registered user and a mark identifying each user on the display (a unique code and/or the user’s name are provided as selections via the user interface 118, paragraph [0024]).

	In regard to claim 22, Wang discloses the memory stores at least one instructions configured to, when a speech selecting at least one marks among the marks is input, allow the processor to execute a command indicated by the speech, according to a user indicated by the mark, and configured to allow the processor to display a result thereof on the display (the user may speak a unique code to select a user profile, paragraph [0024]; and based on the selected user profile, speech input indicative of a command is implemented, paragraph [0031]; and feedback provided on the user interface 118, paragraph [0029]).

	In regard to claim 23, Wang discloses the memory stores at least one instructions configured to, when a speech is input via the microphone and an expression indicating a user is contained in the speech, allow the processor to execute a command indicated by the speech, according to a user contained in the speech, and configured to allow the processor to display a result thereof on the display 

	In regard to claim 24, Wang discloses the memory stores at least one instructions configured to, when a speech is input via the microphone, allow the processor to execute a command indicated by the speech, according to a user indicated by speech data matching with the input speech among pre-stored speech data, and configured to allow the processor to display a result thereof on the display (a user profile may be selected by recognizing the user’s voice, paragraph [0024]; ]; and based on the selected user profile, speech input indicative of a command is implemented, paragraph [0031]; and feedback provided on the user interface 118, paragraph [0029]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aiello et al., Hillebrecht et al., and Sarikaya et al. disclose additional techniques for selecting list items using speech input. Brown discloses additional techniques for executing speech commands based on the priority of a plurality of applications. Campbell et al. disclose additional techniques for selecting a user profile using speech commands. Cenedese et al., Ferragut II et al., Gardner et al., Kim et al., Huang et al., Lee et al., Kim et al., Lee et al., Lu et al., Lee et al., Luk et al., and Oh et al. disclose additional refrigerators with display means and means for recognizing speech commands and generating speech output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 2/9/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656